769 So.2d 450 (2000)
Curtis CREEL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-3045.
District Court of Appeal of Florida, Fourth District.
October 4, 2000.
Curtis Creel, Belle Glade, pro se.
No appearance required for appellee.
PER CURIAM.
Curtis Creel appeals the order that summarily denied his postconviction motion. The trial court adopted the state's response that the motion did not include a proper oath, but did not follow the state's recommendation that denial be without *451 prejudice to file a new motion that cures the defect.
We affirm without prejudice for Creel to file a new motion that is properly sworn. This motion is to be filed no later than thirty days after the issuance of the mandate in this appeal. We refer Creel to the wording of the oaths contained in the model form set out in Florida Rule of Criminal Procedure 3.986.
DELL, STEVENSON and HAZOURI, JJ., concur.